1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    CHRISTOPHER VAUGHN COOK,                   Case No. CV 18-10786-JVS (KK)
11                             Plaintiff,
12                        v.         ORDER ACCEPTING FINDINGS
                                     AND RECOMMENDATION OF
13    IRONWOOD STATE PRISON, ET AL., UNITED STATES MAGISTRATE
                                     JUDGE
14                  Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: April 30, 2019
25
                                            HONORABLE JAMES V. SELNA
26                                          United States District Judge
27
28
